                                                                        CLERK'
                                                                             S OFFICE U ,S.DIST,C'œ Kr
                                                                               AT ROANOKE,VA
                                                                                       FILED

                                                                               Ml2 1C 2222
                     FIOR
                       N TIIE IN TED STATES DISTRICT COURT
                          THEWESTERNDISTRICTOFVIRGINIA Bt: uLw c
                                                                 uousxcucax        ,



                                   ROANOKE DIW SION                            D          L

STEVEN CORY RO SE,
     Plaintiff,                                   CivilA ction N o.7:19CV00749

V.                                                M EM ORANDUM OPINION

D ER EK K EN DR IK ,                              By:H on.G len E.C onrad
      D efendant.                                 Senior United States DistrictJudge


       Steven Cory Rose,proceeding pro se,filed tlliscivilrights action plzrsuantto 42 U.S.C.

j1983. Rosenoti
              ased the courton February 25,2020,thathehad been released f'
                                                                         rom prison.
Therefore,RoseisnolongersubjecttotheprovisionsofthePrisonerLitigationReform Actthat
allowed him to pay the $350 fling feevia installm ents. A courtorderentered on February 25,
2020,directed Rose to submit, within ten days from that date,the fling fee owed and the

applicableadm inistrativefeeforatotalof$400orto otherwiserespond. Rosewasadvised thata
failtlre to comply witllin the time limits set outin the order would result in dismissalof this

actionwithoutprejudice.
       The tim e allotted for Roseto respond haspassed,and he has failed to comply with the

described conditions. Accordingly,the courtwilldismiss the action and a11pending m otions

withoutprejudice.Anappropriateorderwillissueherewith.
       Theclerk willsend a copy ofthisorderto theplaintiffand counselforthedefendants.

       ENTER: This lç day ofM arch,2020.


                                             SeniorU ted StatesDistrictJudge
